Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2019 and 1/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  “optionally, releasing a vacuum applied” should be changed to “releasing an applied vacuum”.  
Claim 11 is objected to because of the following informalities:  “a solid-based composition” should be changed to “the solid-based composition” in view of the dependency to claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 6 recite that the reaction mixture has “an amine number in the range of about 100 to about 500 mg KOH/g” which is indefinite and is a relative term.  The metes and bounds of the term cannot be deciphered and the specification is vague as to the scope of the measurement. For the purpose of examination the term is interpreted as an inherent property of the polylysine rather than a process step limitation.  Claims 2 and 7-15 are also rejected as being indefinite for depending on a rejected base claim.
Claims 14 and 15 recite a method of using the poly-lysine derivative as a wetting and/or dispersing agent or to increase storage stability, however, the method steps are indefinite.  The method steps are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the poly-lysine is used or what it is added to.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 9,  14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Brunchmann et al. (US 2010/0222539; published September 2, 2010).
Applicant claims a poly-lysine derivative obtained by a process (claim 1).

Applicant claims a process for preparing the poly-lysine derivative comprising a) heating an aqueous lysine solution; b) increasing temperature in the range of 105-180 degrees Celsius; c) maintaining the reaction temperature; d) optionally releasing vacuum applied; e) adding alkyl carboxylic acid in amounts of 2.5-10 mol% relative to the amount of poly-lysine in the reaction mixture and f) keeping or increasing reaction temperature until the free acid is less than or equal to 9% of the reaction mixture (claim 6).
Applicant also a liquid composition comprising the poly-lysine derivative and a solvent in which the poly-lysine derivative is soluble (claim 7).
Applicant claims a method of using the poly-lysine derivative.
Bruchmann et al. highly branched polylysines, processes of preparing them and processes of using them (abstract).  Table 2 discloses poly-lysine derivatives with a molecular weight of 36,100 g/mol formed by heating a reaction mixture to 150 degrees Celsius in a solution with KOH and maintaining the temperature (Example 2; [0152]).  The subsequent modification of the non-crosslinked poly-lysine with oleic acid in the presence of the solvent tetrahydrofuran is also disclosed (Example 17; . 
    

Claim(s) 1, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischel et al. (WO 2016/062578; published April 28, 2016).
Fleischel et al. discloses a process of preparing a polylysine comprising a) heating a boiling aqueous reaction comprising lysine and water, b) keeping the reaction mixture at a temperature of 135 to 165 degrees Celsius under vacuum (abstract; claim 1).  The pressure is reduced in the second step from 0.8-1.2 bar to 0.1-500 mbar (page 5, lines 30-38). The polylysine obtained is non-crosslinked and has a molecular weight of 1000-10000 g/mol and a polydispersity preferably of at most 3.6 (page 7, lines 16-24).  The amine number of the polylysine in preferably 365-500 mg KOH/g (page 7, lines 30-33).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunchmann et al. (US 2010/0222539; published September 2, 2010).
Applicant’s Invention
Applicant also claims a non-crosslinked poly-lysine oleate with a molecular weight of 30,000-50,000 g/mol (claim 3).
Applicant also claims a liquid composition comprising the poly-lysine derivative and a solvent in which the poly-lysine derivative is soluble (claim 7).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Bruchmann et al. highly branched polylysines, processes of preparing them and processes of using them (abstract).  Table 2 discloses poly-lysine derivatives with a molecular weight of 36,100 g/mol formed by heating a 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Bruchmann et al. does not specify a poly-lysine oleate with a molecular weight of 30,000-50,000 g/mol and a polydispersity of 4 to about 9, however Bruchmann et al. teach that the polydispersity of the poly-lysine derivatives can range from 2-133 and the molecular weight can range from 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Bruchmann et al. to include a poly-lysine derivative with a polydispersity of 4 to 9 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Bruchmann et al. to optimize temperature, pressure and reaction mixture to produce a poly-lysine derivative that has a polydispersity of 4 to 9 because Bruchmann teaches that poly-lysine derivatives produced can be obtained with polydispersity from 2-133.  
	It would have been prima facie obvious to one of ordinary skill to use the teachings of Bruchmann et al. and mix the polylysine deriviative with the solvent and additional compounds with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Bruchmann et al. and form useful compositions by mixing the polylysine derivative in solvent with surfactants because .   
Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunchmann et al. (US 2010/0222539; published September 2, 2010) in view of Pfeiffer et al. (US 2008/0004177; published January 3, 2008).
Applicant’s Invention
Applicant claims a solid-based composition comprising the poly-lysine derivative and a solvent in which the poly-lysine derivative is soluble and a solid compound (claim 10).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Bruchmann et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Pfeiffer et al. teach fungicidal agrochemical compositions comprising at least one copper salt and polylysine and/or polylysine derivatives (abstract).  The cooper salts are preferably used for solid granulated formulations which are largely insoluble [0022].  The polylysine is non-crosslinked and preferably has a molecular weight of 1000-50000 g/mol [0025-26].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 
Furthermore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Bruchmann et al. and Pfeiffer et al. to formulate solid-based formulations comprising polylysine deriviative with the solvent and solid copper salts with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Bruchmann et al. and Pfeiffer et al. to form useful compositions by mixing the polylysine derivative in solvent with the copper salts to form fungicidal agrochemicals.  

6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brunchmann et al. (US 2010/0222539; published September 2, 2010) in view of Fleischel et al. (US WO 2016/062578; published April 28, 2016).
Applicant’s Invention
Applicant also claims a process for preparing a poly-lysine derivative comprising
a) heating aqueous lysine,
b) increasing temperature in the range of 105-180 degrees Celsius, 
c) keeping the reaction temperature until the desired melt viscosity and amine number is reached,
d) releasing the applied vacuum,
e) adding alkyl carboxylic acid in amounts of 2.5-10 mol% in the reaction mixture, 
f) increasing the temperature in the range in step b) until the free alkyl carboxylic acid is less than are equal to 9% the reaction mixture, whereing the vacuum applied is in steps a), b) or c) and water is removed continuously during the process (claim 6).

Determination of the scope and the content of the prior art

(MPEP 2141.01)



Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Bruchmann does not teach continuously removing water during the process.  It is for this reason that Fleischel et al. is joined.  
Fleischel et al. teach a process for preparing polylysine by heating a boiling aqueous mixture of lysine and water, keeping the reaction at a temperature in the range of 135-165 degrees Celsius at a pressure below atmospheric pressure, wherein the water is removed from the mixture (abstract).  It is preferred that the water is removed until molten polylysine is obtained in the second step by evaporation (page 3, lines 22-26; page 5, lines 17-29).  Excess water causes the need for extra energy so water is removed by the heating step (page 4, lines 19-25).  The amine number of the polylysine is 365-500 mg KOH/g (page 7, lines 30-34).  .
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Bruchmann et al. and Fleischel et al. to continuously remove water during the process with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of .  

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunchmann et al. (US 2010/0222539; published September 2, 2010) in view of Pfeiffer et al. (US 2008/0004177; published January 3, 2008).
Applicant’s Invention
Applicant also claims a process for preparing a solid-based composition by mixing the poly-lysine derivative, solvent and solid compounds (claim 12).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Bruchmann et al. are addressed in the above 103 rejection.      

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Bruchmann teaches mixing the polylysine derivatives with solvent and water-insoluble compounds but does not specify adding solid compounds by mixing.  
It is for this reason that Pfeiffer et al. is joined.  
Pfeiffer et al. teach fungicidal agrochemical compositions comprising at least one copper salt and polylysine and/or polylysine derivatives (abstract).  The cooper salts are preferably used for solid granulated formulations which are largely insoluble [0022].  The polylysine is non-crosslinked and preferably has a molecular weight of 1000-50000 g/mol [0025-26].  The process for preparing the agrochemical compositions includes mixing polylysine with solvent, the copper salt and adding adjuvants while mixing [0130-134].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Bruchmann et al. and Pfeiffer et al. to mix the polylysine derivatives with solid copper salt and solvent with a reasonable expectation of success.  One of ordinary skill would have been 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617